Citation Nr: 1451394	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), including as secondary to PTSD or to non-steroidal anti-inflammatory (NSAIDs) medication taken for a service connected disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to November 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Chicago, Illinois RO.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  In December 2013, the Board remanded the matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous [December 2013] remand, the Board noted that the Veteran's complete medical records pertinent in these matters had not been secured.  Specifically, the Board noted the Veteran's hearing testimony that he received treatment for GERD shortly after his separation from service, as well as his testimony that he has received psychiatric treatment from both VA and private providers.  The Board remanded the matters to obtain the outstanding non-VA treatment records pertaining to the Veteran's psychiatric disability and GERD, finding that such records are necessary for a complete history of the disabilities and proper consideration of the matters on appeal and must be secured.  The remand instructed that the Veteran be informed of his need to assist in the matters by providing updated releases for the records and that it is ultimately his responsibility to ensure that private records sought are received.  

In December 2013, the AOJ issued a letter to the Veteran requesting that he identify his non-VA treatment providers for psychiatric disability and GERD, and that he complete releases to obtain treatment records from each non-VA health care provider.  On January 9, 2014, the AOJ received notice from the Veteran that he had a new home address.  On January 23, 2014, the AOJ received its undelivered December 19, 2013 letter as it was returned to sender, due to the Veteran's move of residence.  The AOJ did not thereafter issue a copy of the December 2013 letter (or any similar letter requesting non-VA treatment information) to the Veteran.

The record clearly shows that pertinent records are outstanding.  Those records cannot be secured by VA without the Veteran's releases.  His claims cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the AOJ readjudicated the matters on the merits following the Veteran's lack of response, suggesting that his lack of cooperation is not critical, these matters must once again be remanded to the AOJ for compliance with the previous order for development of the evidentiary record.  After the records are obtained, further development indicated by such additional evidence may be necessary.

In its previous remand the Board did not advise the Veteran of the provisions of 38 C.F.R. § 3.158(a); the AOJ likewise did not do so in its December 2013 letter.  Consequently, the Veteran may have been unaware of the consequences of a failure to cooperate with development for critical evidence; hence, it would not be equitable to process his claims/appeal under 38 C.F.R. § 3.138(a) at this point.   The Veteran is hereby advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to submit an authorization and release for VA to obtain the records of all treatment he has received for psychiatric disability and/or GERD from non-VA providers since service.  He must be afforded the full one year period of time provided by regulation to respond.  If he again does not submit the authorization forms sought, as requested, the claims must be processed under 38 C.F.R. § 3.158 as abandoned.  If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the claims file.  If any records cannot be secured because they have been irretrievably lost or destroyed, it should be so noted for the record, and the Veteran and his representative should be so notified.  If the records are not shown to be unavailable, but are not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be processed as abandoned under 38 C.F.R. § 3.158(a).  

2.  When the development sought above is completed, the AOJ should arrange for any further development indicated by any newly obtained evidence.

3.  If the claims are not processed under 38 C.F.R. § 3.158(a), the AOJ should review the record, ensure that the development sought is completed in its entirety, and then re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

